Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Application and Preliminary Amendments filed on 02/08/2022. 
Claims 1-9 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR10-2020-0149661. The claims are therefore afforded an effective priority date of 10 November 2020.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) filed 02/08/2022 was received and has been considered.

 Claim Interpretation
With reference to subsection II of MPEP 2111.04, it is noted that “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP 2143.03 further notes that “language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation,” with a contingent limitation “rais[ing] a question as to its limiting effect.”
In the pending claims, such contingent limitations include the steps of:
“when the payment reference data relates to the online payment” in claim 3; and
“when the predetermined purchased product matching the payment reference data is not identified” in claim 8.

In the interest of a compact prosecution, art has nonetheless been applied to the contingent limitations of the method claims.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-8 are directed to a process, and claim 9 is directed to an article of manufacture. Therefore, claims 1-9 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1 and 9 recite at least the following limitations that are believed to recite an abstract idea:
obtaining payment reference data received by a user; 
accessing a shopping mall in response to the obtaining of the payment reference data; 
obtaining purchased product information matching the payment reference data from the shopping mall; and 
matching the payment reference data and the purchased product information, and displaying a result of the matching.

The above limitations recite the concept of post-purchase support. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1 and 9 recites an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
A user terminal
A server
A computer program product comprising one or more non-transitory computer-readable recording media storing a program
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2, 4, and 6-8 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 3 and 5, these claims are similar to the independent claims except that they recite the further additional elements of an online payment and a payment gateway. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A user terminal
A server
A computer program product comprising one or more non-transitory computer-readable recording media storing a program
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-9 are rejected under 35 U.S.C. 102 as being clearly anticipated by Cheng et al (US 20120284081 A1), hereinafter Cheng.

Regarding claim 1, Cheng discloses a method of matching and displaying payment reference data and purchased product information, the method comprising: 	Examiner Note – “SW” = software
obtaining payment reference data [‘receipt data’] received by a user terminal (Cheng: “At step 301, the third-party SW receives product and service data representing receipt data submitted by or intercepted on behalf of one or more consumers.” [0063] – “shoppers such as one operating from shopper domain 105 …collect itemized paper and or digital receipts from shopping activity. … The digitized receipt data is represented as receipt data 113 displayed on computing appliance 111.” [0031]); 
accessing a shopping mall server in response to the obtaining of the payment reference data (Cheng: “At step 303, the SW accesses merchant data to search for data that matches the data in the base items isolated from the receipt data.” [0065] – “The SW searches merchant server 109 first representing the merchant responsible for providing the products identified on the receipts.” [0060]); 
obtaining purchased product information matching the payment reference data from the shopping mall server (Cheng: “At step 303, the SW accesses merchant data to search for data that matches the data in the base items isolated from the receipt data. SW 120 provides the key terms and any Volume search constraints for each base item on the receipt. That is to say that in one aspect, a search may be performed for each base item identified on the receipt.” [0065] – “Itemized receipt data is sent from consumer-centric data source 201 to a server running third-party SW 120. For each data transfer, an acknowledgement and confirmation of data receipt may be returned to consumer-centric data source 201. SW 120 utilizes a parser 202 to parse the itemized receipt data, which may include but may not be limited to shopper ID, date and time of purchase, terminal number, operator ID, retail outlet or department ID, item ID. Item quantity, Item price, discount application, and merchant ID. The parser is adapted to separate the above-mentioned items for use as search criteria to find matching data and associated additional information that might not be available from the receipt data.” [0058] – “provide additional and relevant information to consumers about products and services that they have purchased.” [0033]); and
matching the payment reference data and the purchased product information, and displaying a result of the matching (Cheng: “base items can be directly compared to list items by comparing all of the base item data sets of the receipt to all of the list item data sets returned in the merchant data. This may be performed by a matching algorithm run locally on cached data at step 305. … At step 306, the SW displays or otherwise presents as results the matched base item/list item pairs.” [0067]).
  
Regarding Claim 2, Cheng discloses the method of claim 1, wherein the obtaining of the payment reference data comprises: 
receiving, by the user terminal, a trigger signal including the payment reference data (Cheng: “a shopper operating from shopper domain 105 might scan in paper receipts to computing appliance 111 using Scanner 112 to produce receipts or receipt data 113.” [0039] – This input is understood to be an initiator or trigger for the process 300.); and 
comprehensively obtaining the payment reference data included in the trigger signal received for a predetermined time, regardless of whether the trigger signal is received (Cheng: “At step 301, the third-party SW receives product and service data representing receipt data submitted by or intercepted on behalf of one or more consumers.” [0063] – It is recognized that if the data is intercepted on behalf of consumers, then it will be obtained regardless of whether the user uploads it.).  

Regarding Claim 3, Cheng discloses the method of claim 1, wherein the accessing of the shopping mall server comprises: 
determining whether the payment reference data relates to online payment by analyzing the payment reference data (Cheng: “Itemized receipt data is sent from consumer-centric data source 201 to a server running third-party SW 120. For each data transfer, an acknowledgement and confirmation of data receipt may be returned to consumer-centric data source 201. SW 120 utilizes a parser 202 to parse the itemized receipt data, which may include but may not be limited to shopper ID, date and time of purchase, terminal number, operator ID, retail outlet or department ID, item ID. Item quantity, Item price, discount application, and merchant ID. The parser is adapted to separate the above-mentioned items for use as search criteria to find matching data and associated additional information that might not be available from the receipt data.” [0058] – “an ecommerce network 100 Supporting intelligent data mining of itemized receipts” [0023] – “the one or more merchant sites are websites linked to searchable data repositories.” [0014]); and 
when the payment reference data relates to the online payment, accessing the shopping mall server in response to the obtaining of the payment reference data (Cheng: “gathering intelligence from itemized receipts that allows data from itemized receipts to be matched with relevant data from one or more merchant sites.” [0023] – “the one or more merchant sites are websites linked to searchable data repositories.” [0014] – “At step 303, the SW accesses merchant data to search for data that matches the data in the base items isolated from the receipt data.” [0065]).

Regarding Claim 4, Cheng discloses the method of claim 1, wherein the accessing of the shopping mall server comprises: selecting a predetermined shopping mall server from among a plurality of shopping mall servers by analyzing the payment reference data; and accessing the predetermined shopping mall server (Cheng: “Itemized receipt data is sent from consumer-centric data source 201 to a server running third-party SW 120. For each data transfer, an acknowledgement and confirmation of data receipt may be returned to consumer-centric data source 201. SW 120 utilizes a parser 202 to parse the itemized receipt data, which may include but may not be limited to shopper ID, date and time of purchase, terminal number, operator ID, retail outlet or department ID, item ID. Item quantity, Item price, discount application, and merchant ID. The parser is adapted to separate the above-mentioned items for use as search criteria to find matching data and associated additional information that might not be available from the receipt data.” [0058] – “These results may include service tips and recommendation regarding the products purchased, the outlets they are purchased from, and the merchants who offer them.” [0070] – It is understood that the retail outlet ID or merchant ID is indicative of the particular merchant from among a plurality of merchants, such that the particular merchant’s server would be returned when the merchant ID is used as a search criteria.).

Regarding Claim 5, Cheng discloses the method of claim 4, wherein the accessing of the shopping mall server comprises: selecting the predetermined shopping mall server from among the plurality of shopping mall servers, based on a payment gateway (PG) name included in the payment reference data; and accessing the predetermined shopping mall server (Cheng: “Itemized receipt data is sent from consumer-centric data source 201 to a server running third-party SW 120. For each data transfer, an acknowledgement and confirmation of data receipt may be returned to consumer-centric data source 201. SW 120 utilizes a parser 202 to parse the itemized receipt data, which may include but may not be limited to shopper ID, date and time of purchase, terminal number, operator ID, retail outlet or department ID, item ID. Item quantity, Item price, discount application, and merchant ID. The parser is adapted to separate the above-mentioned items for use as search criteria to find matching data and associated additional information that might not be available from the receipt data.” [0058] – It is understood that the outlet, operator, or merchant ID, or terminal number may be representative of the payment gateway.).

Regarding Claim 6, Cheng discloses the method of claim 1, wherein the obtaining of the purchased product information matching the payment reference data comprises: comparing price information and time information included in the payment reference data respectively with price information regarding at least one purchased product and time information about when the at least one purchased product is purchased, which are obtained from the shopping mall server; selecting a predetermined purchased product matching the payment reference data from among the at least one purchased product, based on a result of the comparing; and obtaining, from the shopping mall server, purchased product information regarding the predetermined purchased product (Cheng: “Itemized receipt data is sent from consumer-centric data source 201 to a server running third-party SW 120. For each data transfer, an acknowledgement and confirmation of data receipt may be returned to consumer-centric data source 201. SW 120 utilizes a parser 202 to parse the itemized receipt data, which may include but may not be limited to shopper ID, date and time of purchase, terminal number, operator ID, retail outlet or department ID, item ID. Item quantity, Item price, discount application, and merchant ID. The parser is adapted to separate the above-mentioned items for use as search criteria to find matching data and associated additional information that might not be available from the receipt data.” [0058] – It is understood that the “date and time of purchase” and “item price” search criteria would cause a search “to find matching data” to the time and price of the purchase.).  

Regarding Claim 7, Cheng discloses the method of claim 6, including:
 obtaining corrected price information by applying price correction to the price information regarding the at least one purchased product, obtained from the shopping mall server; and comparing the price information included in the payment reference data with the corrected price information regarding the at least one purchased product (Cheng: “Minimal information for a receipt item may include item identification, item quantity, and item unit price including rebate or recycle amounts applied to purchase.” [0032] – “applications Such as automatic manufacturer rebate/coupon redemption, automatic matching of an itemized receipt to a payment charge on a payment card Statement” [0008] – “allow for manufacturer rebates and/or cash-back to be directly credit to the user payment account. In Such service application, the payment type as well as the limited payment card information printed on the receipt can be used to validate and/or select the correct user payment account, to which the credit need to be issued to.” [0046] – “an acknowledgement and confirmation of data receipt may be returned to consumer-centric data source 201. SW 120 utilizes a parser 202 to parse the itemized receipt data, which may include but may not be limited to … Item price, discount application … separate the above-mentioned items for use as search criteria to find matching data and associated additional information” [0058]).  

Regarding Claim 8, Cheng discloses the method of claim 6, wherein the selecting of the predetermined purchased product comprises, when the predetermined purchased product matching the payment reference data is not identified from the at least one purchased product as a result of the comparing, selecting a plurality of purchased products by comparing the price information   included in the payment reference data with price total information regarding the plurality of purchased products purchased for a predetermined period of time, wherein the predetermined period of time is determined by the time information included in the payment reference data (Cheng: “Itemized receipt data is sent from consumer-centric data source 201 to a server running third-party SW 120. For each data transfer, an acknowledgement and confirmation of data receipt may be returned to consumer-centric data source 201. SW 120 utilizes a parser 202 to parse the itemized receipt data, which may include but may not be limited to shopper ID, date and time of purchase, terminal number, operator ID, retail outlet or department ID, item ID. Item quantity, Item price, discount application, and merchant ID. The parser is adapted to separate the above-mentioned items for use as search criteria to find matching data and associated additional information that might not be available from the receipt data.” [0058] – “These results may include service tips and recommendation regarding the products purchased, the outlets they are purchased from, and the merchants who offer them.” [0070] – “In the case of a best match, the search may simply focus on getting competing data or additional information not yet obtained about the base-list pair. It is noted herein that in case of a poor match at step 307, one or more other data sources may be accessed to attempt to improve the matching score.” [0071]). 

Regarding Claim 9, the limitations of claim 9 are closely parallel to the limitations of claim 1, with the additional limitation of a computer program product comprising one or more non- transitory computer-readable recording media storing a program (Cheng: [0012], Claim 1) and are rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whitelaw et al (US 20200202309 A1) teaches system for providing digital receipts, including comparison of data to stored transaction data.
Chelst et al (US 20140108210 A1) teaches systems for expense management, including matching receipt data against a record of charge in a transaction database.
Groarke et al (US 20150039506 A1) teaches systems for transaction/payer authentication through data matching for transaction authorizations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684